Citation Nr: 1026528	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-32 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for a disability of the 
cervical spine.

Entitlement to service connection for a disability of the lumbar 
spine. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1962 to October 1964.  

This matter is before the Board of Veterans Appeals (Board) on 
appeal of a rating decision in March 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file. 

The claim of service connection for a disability of the lumbar 
spine is REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Veteran withdrew from the appeal the claim of service connection 
for a disability of the cervical spine. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the claim 
of service connection for a disability of the cervical spine have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the Appellant.  38 C.F.R. § 20.204.
In correspondence dated April 10, 2010, prior to promulgation of 
a Board decision, the Veteran, in writing, withdrew for his 
appeal the claim of service connection for a disability of the 
cervical spine. 

Also on the record at the hearing in April 2010, the Veteran 
reiterated that he was longer pursuing the claim of service 
connection for a disability of the cervical spine. 

As the Veteran has withdrawn from his appeal the claim of service 
connection for a disability of the cervical spine, the Board does 
not have jurisdiction to review the claim and the appeal is 
dismissed.  38 U.S.C.A. § 7105. 


ORDER


The appeal of the claim of service connection for a disability of 
the cervical spine is dismissed.


REMAND

On the claim of service connection for a disability of the lumbar 
spine, the service personnel records show that the Veteran served 
in the Army Reserve, immediately after active duty until 1968, 
and he had at least one period of active duty for training, but 
records of the Army reserve are not in the file. 

In addition, the Veteran is in receipt of Social Security 
disability benefits, however, these records have not been 
associated with the claims file. 

The Veteran has also identified other records pertinent to the 
claim, not of record.




Accordingly, under the duty to assist, further development is 
needed and the case is REMANDED for the following action:


1.  Request the service personnel and 
service treatment records from the 
Veteran's Reserve service from 1964 to 
1968.  If the records can not be obtained, 
notify the Veteran in accordance with 
38 C.F.R. § 3.159(e). 

2.  Request records of the Social Security 
Administration.  If the records can not be 
obtained, notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e).

3.  Ask the Veteran to submit or to 
authorize VA to obtain on his behalf the 
medical records, pertaining to his 
employment from 1966 to 1989, with the City 
of  Radcliff, Kentucky. 

4.  After completion of the above, 
adjudicate the claim of service connection 
for a disability of the lumbar spine.  If 
the decision remains adverse to the 
Veteran, then provide him and his 
representative a supplemental statement of 
the case and return the case to the Board 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


